Exhibit 10.8 Warrant to Purchase 1,000,000 Shares Of Class A Common Stock THE AMACORE GROUP, INC. Common Stock Purchase Warrant June 13, 2008 NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1993, AS AMENDED AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE. THIS CERTIFIES THAT Scott Smith (hereinafter sometimes called the “Holder") is entitled to purchase from The Amacore Group, Inc., a Delaware corporation (the "Company") at the price and during the period hereinafter specified, up to 1,000,000 shares of the Company's Class A common stock, $ .001 par value (the "Common Stock"). 1.The rights represented by this Warrant shall be exercisable pursuant to the Vesting Schedule attached in Schedule A and prior to June 13, 2013 (the "Expiration Date") at a purchase price of $0.38 per share (the "Exercise Price") if the Holder has been continually employed by the Company for the twelve (12) months immediately preceding each Vesting Date.After the Expiration Date the Holder shall have no right to purchase any shares of Common Stock purchasable upon exercise of this Warrant. 2.The rights represented by this Warrant may be exercised at any time after each Vesting Date but prior to the Expiration Date, in whole or in part, by (i) completing and properly executing the form attached in Schedule B and delivery of such form to the principal executive office of the Company (or such other office or agency of the Company as it may designate by notice in writing to the Holder at the address of the Holder appearing on the books of the Company); and (ii) payment to the company of the Exercise Price then in effect for the number of shares specified in the above-mentioned purchase form together with applicable stock transfer taxes, if any.This Warrant shall be deemed to have been exercised, in whole or in part, to the extent specified, immediately prior to the close of business on the date this Warrant is surrendered and payment is made in accordance with the foregoing provisions of this Paragraph 2, and the person or persons in whose name or names the certificates for shares of Common Stock shall be issuable upon such exercise shall become the holder or holders of record or such Common Stock at that time and date.The certificate or certificates for the Common Stock so purchased shall be delivered to such person or persons within a reasonable time, not exceeding thirty (30) days after the rights represented by this Warrant shall have been so exercised. 1 3.Neither this Warrant nor the shares of Common Stock issuable upon exercise hereof have been registered under the Securities Act of 1933, as amended (the "1933 Act"), nor under any state securities law and shall not be sold, transferred, assigned, hypothecated or otherwise disposed of until a registration statement with respect thereto becomes or is declared effective under the 1993 Act or the Company receives an opinion of counsel to the Company stating that an exemption from the registration requirements of the 1933 Act and such state securities laws is available. 4.The Company shall not be obligated to register this Warrant or the shares of Common
